Citation Nr: 0516580	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of a 
perforated left tympanic eardrum.

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the left hand.

4.  Entitlement to service connection for residuals of a 
shell fragment wound of the left heel.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.  He was awarded the Purple Heart Medal and Combat 
Infantryman Badge (CIB).

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed a motion to advance his appeal on the 
Board's docket.  This motion was granted in June 2005.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss disability 
is related to in-service noise exposure.  

2.  The veteran has residuals of an in-service shell fragment 
wound of the left hand.    

3.  The veteran has no residual of an in-service shell 
fragment wound of the left heel.




CONCLUSIONS OF LAW

1.  The veteran's present bilateral hearing loss disability 
is due to acoustic trauma incurred during his active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The veteran has residuals of a shell fragment wound of 
the left hand incurred during his active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  The veteran has no current residual of a shell fragment 
wound of the left heel incurred during his active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA are 
applicable to the veteran's claims.  They provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in July 2003 prior to 
the promulgation of the rating action on appeal.  Although 
the RO did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  In this regard, the 
Board notes that the RO has obtained all pertinent post 
service medical records referenced by the veteran.  With 
respect to service records, the RO has obtained the veteran's 
service personnel records as well as available service 
medical records.  In this regard, the RO has acknowledged 
that the veteran's service medical records are incomplete, 
and that efforts to obtain additional records have been 
unsuccessful.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records are not available at that facility due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973. The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In connection with his appeal, the veteran has been afforded 
several VA examinations assessing his claimed hearing loss 
disability and shell fragment wounds of the left hand and 
left heel.  

Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims, nor has either requested that the Board remand 
this appeal for further development.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

The veteran's service personnel records reflect that he 
served as a supply sergeant in Europe during World War II.  
His Enlistment Record and Report of Separation notes that he 
was wounded in Germany in February 1945.  However, the nature 
of the wound(s) is not discussed.  Subsequent service 
department records dated in December 1991 show that the 
veteran was awarded the Combat Infantryman Badge (CIB) 

An April 2003 statement from a private physician notes that 
the veteran had a perforation of his left ear.  The etiology 
or date of onset of this condition is not addressed.

In various statements during the course of this appeal, the 
veteran has asserted that he was wounded in Germany in 
February 1945 when shrapnel hit him in the heel of his left 
foot.  He also related that his legs became severely 
frostbitten.  He noted that he spent 30 days in an Army 
Hospital in Thionville, France.  He also related sustaining  
shrapnel wounds to the knuckles of his left hand in April 
1945.  He reported that he was treated at the Division 
Medical Unit.  He also reported difficulties with his 
hearing.  

In conjunction with his appeal, the veteran was afforded a VA 
examination in September 2003.  The veteran reported that he 
sustained a shrapnel wound of his left hand while riding in a 
jeep in April 1945.  At that time, a mortar grazed the 
metacarpointerphalangeal (MIP) joints of his left hand.  He 
reported that some tissue was torn away.  He was treated by 
medics.  He did not recall being told if there were any 
breaks or fractures.  The skin was just pushed back together, 
his hand was wrapped, and he returned to duty.  The war ended 
and he did not seek any further treatment.  His hand did not 
cause him pain; however, he complained of stiffness and 
problems gripping things.  It was particularly stiff in the 
cold.  The examiner noted scar tissue on the superior aspects 
of the veteran's knuckles bilaterally.  He had decreased grip 
strength and was unable to approximate the thumb to the fifth 
digit bilaterally.  He was likewise unable to approximate the 
thumb to all digits and hold against resistance.  The 
examiner diagnosed shrapnel wound of the left hand.  It was 
noted that both hands seemed to be affected by arthritis and 
the examiner was unable to determine any residual from the 
shrapnel wound as the veteran's malformation of the left hand 
was identical to the malformation of the right hand.  

With respect to his left heel, the veteran reported that he 
sustained a shell fragment wound that removed some skin.  
There was no fracture or break.  He reported that the wound 
heeled without scarring.  His only problem was difficulty 
fitting his left foot for a shoe as he sometimes got a 
sensation that the skin on that foot was thicker and affected 
the fit of his shoe.  He had no pain or stiffness.  There was 
no other problem related to that injury.  The examiner noted 
that the veteran had no large callous formation of his left 
foot.  Similarly, there was no scar formation of the left 
heel and no evidence of an old shrapnel wound.  

The report of a September 2003 ear disease examination notes 
that the veteran complained of hearing loss and a perforation 
of his left ear.  He reported an onset of hearing loss in 
both ears during his military service.  During his service, 
he was exposed to gunfire and heavy weapons with no hearing 
protection.  He also reported post service occupational noise 
exposure with minimal hearing protection limited to the use 
of cotton balls in his ear canals.  He had no recreational 
noise exposure and no family history of hearing loss.  His 
hearing loss had progressively worsened since his military 
service.  

The veteran also reported that he had had left ear problems 
including recurrent ear infections in 1973.  These problems 
resulted from a tympanic membrane perforation and a worsening 
in his hearing in the left ear.  He was treated with oral and 
topical antibiotics and subsequently underwent a 
tympanoplasty in 1994.  He had been using hearing aids since 
the 1970s. 

Examination or the left auricle and external canal was 
normal.  There was a small amount of purulent discharge 
within the external auditory canal.  The tympanic membrane 
was completely covered with a granulation tissue.  Due to 
mobility on pneumatic otoscopy, it did not appear that there 
was any perforation in the left tympanic membrane.  The 
examiner was unable to visualize the middle ear due to 
extensive granulation tissue.  Audiogram showed a down-
sloping sensorineural hearing loss in the right ear and down 
sloping mixed hearing loss in the left ear with extremely 
poor word recognition scores in both ears.  Tympanogram 
showed normal to low eardrum mobility, bilaterally.  The 
examiner opined that, to some extent, the veteran's hearing 
loss was as likely as not a result of noise exposure during 
combat in World War II.  It was also likely that the veteran 
had some progressive hearing loss in both ears as a result of 
continued post service occupational noise exposure.  

The veteran was afforded a cold injury protocol examination 
in June 2004.  He reported that he could see the base of his 
knucklebone at the time of his left hand injury.  He was seen 
in a field hospital, but wanted to return to his unit and did 
not bother with treatment.  He reported that he was told by a 
family doctor that he might have cut some tendons as a result 
of the shrapnel injury.  The examiner noted enlargement at 
the proximal joints of the third and fourth fingers of the 
left hand and the third finger of the right hand due to 
arthritic changes.  The examiner noted that there was no 
significant or discernible scarring on the knuckles of the 
left third and fourth fingers.  However, a diagnosis of 
status post shrapnel fragment wound of the third and fourth 
fingers, left knuckles, with permanent flexion deformities 
was rendered.  

In March 2004, the service department corrected the veteran's 
military record to reflect the award of a Purple Heart Medal 
for a wound sustained in action in February 1945.  It was 
noted that the wound would have occurred during the period 
the veteran's unit was credited with participating in the 
Rhineland campaign.  However, there was no basis for the 
award of a second Purple Heart.  

The veteran was afforded a VA cold injury protocol 
examination in September 2004.  The examiner noted no scar 
formation of the left heel and no evidence of an old shrapnel 
wound.  


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 

Satisfactory lay or other evidence that an injury or disease 
was incurred in or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(d).  Notwithstanding the foregoing, direct 
service connection may not be granted without medical 
evidence of a current disability and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing Loss Disability

In the present case, the veteran contends that his hearing 
loss is related to in-service acoustic trauma.  In 
particular, he asserts that he was exposed to noise during 
combat in World War II.  After a review of the record, the 
Board finds that the evidence supports his contentions.  

The veteran's service records show that he had combat 
experience as reflected by his award of the CIB and Purple 
Heart.  While not competent to render medical opinions, the 
veteran is competent to attest to his exposure to noise 
during service.  His report of noise exposure is consistent 
with his military service and his combat exposure.  In light 
of the veteran's documented combat exposure and the September 
2003 medical opinion linking his current hearing loss 
disability to noise exposure during combat, the Board finds 
an award of service connection for the veteran's bilateral 
hearing loss is warranted.  

Shell Fragment Wound of the Left Hand

The veteran contends that he sustained a shell fragment wound 
of the left hand.  In light of his combat experiences, the 
notation on his separation examination that he sustained a 
wound during service, his award of the Purple Heart, and the 
report of the September 2004 examination disclosing the 
presence of current residuals of the shell fragment wound, 
the Board finds that service connection is warranted for the 
current residuals.  


Shell Fragment Wound of Left Heel

As noted above, the evidence conclusively shows that the 
veteran served in combat during World War II and was awarded 
the Purple Heart for an undisclosed wound.  The Board finds 
the veteran's statements regarding an in-service shell 
fragment wound of the left heel to be credible and consistent 
with his combat service in World Ward II.  

However, there is no medical evidence of any residual of a 
shell fragment wound of the left heel.  Moreover, the report 
of the September 2003 VA examination notes that there was no 
scar formation of the left heel or evidence of an old 
shrapnel wound.  Similarly, the September 2004 examination 
report notes that there was no scar formation of the left 
heel or evidence of a shell fragment wound.  In view of the 
medical evidence demonstrating that the veteran has no 
current residual of a shell fragment wound of the left heel, 
this claim must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for residuals of a shell fragment wound of 
the left hand is granted.  

Service connection for residuals of a shell fragment wound of 
the left heel is denied.


REMAND

The veteran contends that he currently has a perforated left 
tympanic membrane secondary to in-service acoustic trauma.  
While the evidence shows that the veteran has a post service 
diagnosis of a perforated left tympanic membrane, the veteran 
has not been afforded a VA examination addressing the 
etiology of this disability.  On remand, the veteran should 
be afforded a VA examination to determine the etiology of any 
current perforated left tympanic membrane or residuals 
thereof.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his perforated left tympanic 
membrane or residuals thereof.  The 
claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  

If the veteran is found to have a 
perforated tympanic membrane or any 
residual thereof, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability that 
the current disorder is etiologically 
related to the veteran's military 
service. 

The examiner must provide the supporting 
rationale for each opinion expressed.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO or the AMC should 
adjudicate the issue remaining on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


